

WORLD ACCEPTANCE CORPORATION
2009 SUPPLEMENTAL INCOME PLAN
(March 1, 2009)


PURPOSE


The purpose of this 2009 Supplemental Income Plan is to provide deferred
compensation to a select group of management or highly compensated
Employees.  This Plan is intended to comply with the requirements of Code
Section 409A and the regulations and other guidance issued thereunder, as in
effect from time to time.  To the extent a provision of the Plan is contrary to
or fails to address the requirements of Code Section 409A and related treasury
regulations, the Plan shall be construed and administered as necessary to comply
with such requirements to the extent allowed under applicable Treasury
regulations until the Plan is appropriately amended to comply with such
requirements.


This Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA.  This Plan is a top hat plan within the meaning of Sections 201(2),
201(a)(3), and 401(a)(1) of ERISA.  As such, this Plan is subject to limited
ERISA reporting and disclosure requirements, and is exempt from all other ERISA
requirements.  Distributions required or contemplated by this Plan or actions
required to be taken under this Plan shall not be construed as creating a trust
or any kind of a fiduciary relationship between the Company and any Executive,
any Executive’s designated Beneficiary, or any other person.


ARTICLE I
TITLE AND EFFECTIVE DATE


1.1           This Plan shall be known as the World Acceptance Corporation 2009
Supplemental Income Plan (“Plan”).


1.2           The effective date of this Plan is March 1, 2009.


ARTICLE II
DEFINITIONS


2.1           “Beneficiary” means, with respect to an Executive, the person or
persons who are designated as such by an Executive, in his Participation
Agreement, to receive payments under the Plan following the death of the
Executive.


2.2           “Board” means the Board of Directors of World Acceptance
Corporation.


2.3           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder.


2.4           “Company” means World Acceptance Corporation, a South Carolina
corporation, or any successor thereto and it subsidiaries.


2.5           “Disability” means any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months which results in (i) the
Executive being unable to engage in any substantial gainful activity or (ii) the
Executive receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company.  In
addition, the Executive will be deemed disabled if determined to be totally
disabled by the Social Security Administration, or if determined to be disabled
in accordance with a disability insurance program provided the definition of
disability applied under such disability insurance program complies with the
requirements of the preceding sentence.

 
 

--------------------------------------------------------------------------------

 

2.6           “Executive” means any employee who is an officer, who is
designated as eligible to participate in the Plan by the Board and who executes
a Participation Agreement.  Any Executive who is eligible to participate in the
Second Amended and Restated World Acceptance Corporation 2005 Supplemental
Income Plan (or a successor to such plan) shall not be eligible to participate
in this Plan.


2.7           “Participation Agreement” means the agreement executed by the
Executive upon being admitted to the Plan. With respect to each Executive, the
Participation Agreement shall be an integral part of the Plan.


2.8           “Plan” means the World Acceptance Corporation 2009 Supplemental
Income Plan as described herein and as the same may hereafter from time to time
be amended.
 
2.9           “Separation from Service” means the termination of service of the
Executive, determined in accordance with the provisions of Treasury Regulation
Section 1.409A-1(h), with the Company and all of its subsidiaries or affiliates
with which the Company would be considered a single employer under Code Sections
414(b) or (c), provided that the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in applying Code Sections
1563(a)(1), (2) and (3) for purposes of determining a controlled group of
corporations under Code Section 414(b) and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of determining trades or businesses under common
control under Code Section 414(c).


2.10           “Termination Benefit” means, with respect to each Executive, 45%
of such Executive’s monthly base salary at the time of the Executive’s
Separation from Service.


ARTICLE III
VESTING AND PAYMENT OF BENEFITS


3.1           An Executive who continues to be actively employed shall vest in
the Termination Benefit with respect to each completed year of service following
the effective date of such Executive’s Plan participation, as specified in each
Executive’s Participation Agreement, according to the following vesting
schedule:
 
Completed Years Following Effective
Date of Plan Participation 
 
Percent
Vested
 
1
    20 %
2
    40 %
3
    60 %
4
    80 %
5
    100 %



Notwithstanding anything in this Section 3.1 to the contrary, if an Executive
incurs a voluntary Separation from Service before becoming 100% vested in his
Termination Benefit, or if an Executive incurs a Separation from Service for
reason of malfeasance, dishonesty, or other similar wrongdoing (even after
completing five or less years of participation in the Plan), neither the
Executive nor his Beneficiary will be vested in any benefits under this Plan. If
an Executive’s malfeasance, dishonesty or other wrongdoing is discovered after
payments to the Executive or his Beneficiary under this Plan have already begun,
neither the Executive nor his Beneficiary will be entitled to receive any
further payments under the Plan. All determinations under this paragraph will be
made by the Board in its sole discretion.

 
2

--------------------------------------------------------------------------------

 

3.2           In the event of an Executive’s Separation from Service, the
Company will make a series of monthly payments of the Executive’s vested
Termination Benefit to the Executive to the extent such benefit is vested under
Section 3.1. Each payment will be equal to the vested portion of the Executive’s
Termination Benefit. The first such payment shall be made on the first day of
the month following the date of the Executive’s Separation from Service;
provided, however, that if the Executive is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) as of his Separation from
Service, then the first payment hereunder shall commence on the date that is six
months after the date of the Executive’s Separation from Service; provided,
however, that the payments to which the Executive would have been entitled
during such 6-month period, but for this paragraph, shall be accumulated and
paid to the Executive on the first (1st) day of the seventh (7th) month
following the Executive’s Separation from Service.  The remaining payments shall
be made on the first day of each succeeding month until 180 total payments have
been made. If the Executive dies before all of the payments due to him have been
made, the remaining vested benefits payable under this Plan shall be made to the
Executive’s Beneficiary. If the Executive’s Beneficiary dies before receiving
all the payments due to him, then the remaining vested benefits payable under
this Plan shall be made to the personal representative of the Beneficiary’s
estate.


3.3           If an Executive dies while employed with the Company or while
receiving Company sponsored long term disability payments, his Beneficiary will
receive the Executive’s vested benefits and payments pursuant to section
3.2.  The first such payment shall be made on the first day of the month
following the date of the Executive’s death, with remaining vested benefits
payable under this Plan to be made to the Executive’s Beneficiary as described
in Section 3.2.
 
3.4           If, at the death of the Executive, there is no properly designated
living Beneficiary, or, if the Beneficiary is an entity and such entity is not
then in existence, then any payments due under this Plan shall be made to the
Executive’s estate.


3.5           In making any payment to or for the benefit of any minor or an
incompetent person, the Board, in its sole and absolute discretion, may make a
distribution to a legal or natural guardian or other relative of a minor or
court-appointed committee of such incompetent. It may also make a payment to any
adult with whom the minor or incompetent temporarily or permanently resides. The
receipt by a guardian, committee, relative or other person shall be a complete
discharge of the Company. Neither the Board nor the Company shall have any
responsibility to see to the proper application of any payments so made.


ARTICLE IV
NATURE OF COMPANY’S OBLIGATION


4.1           The Company’s obligation to the Executives under this Plan shall
be an unfunded and unsecured promise to pay. The rights of an Executive or
Beneficiary under this Plan shall be solely those of an unsecured general
creditor of the Company. The Company shall not be obligated under any
circumstances to set aside or hold assets to fund its financial obligations
under this Plan.


4.2           Any assets that the Company may set aside, acquire or hold to help
cover its financial liabilities under this Plan are and remain general assets of
the Company subject to the claims of its creditors. The Company does not give,
and the Plan does not give, any beneficial ownership interest in any assets of
the Company to an Executive or Beneficiary. All rights of ownership in any
assets are and remain in the Company. Any general asset used or acquired by the
Company in connection with the liabilities it has assumed under this Plan shall
not be deemed to be held under any trust for the benefit of any Executive or any
Beneficiary, and no general asset shall be considered security for the
performance of the obligations of the Company. Any such asset shall remain a
general, unpledged, and unrestricted asset of the Company.

 
3

--------------------------------------------------------------------------------

 

4.3         The Company’s liability for payment of benefits shall be determined
only under the provisions of this Plan, as they may be amended from time to
time.


ARTICLE V
AMENDMENT AND TERMINATION


5.1         Amendment.  This Plan may be amended in any way, in whole or in
part, at any time, in the discretion of the Board. However, no amendment of the
Plan will have the effect of reducing an Executive’s Termination Benefit below
the amount of such benefit computed as of the date of
amendment.  Notwithstanding the foregoing, any amendment to the Plan may be made
retroactively if necessary, which the Board deems necessary or proper to bring
the Plan into conformity with any law or governmental regulation relating to
this Plan.


5.2         Termination.  This Plan may be terminated for any reason at any
time, in the discretion of the Board, provided that no termination of the Plan
will have the effect of reducing an Executive’s Termination Benefit below the
amount of such benefit computed as of the date of Plan termination.  In the case
of termination of the Plan, the Executive’s Termination Benefit will be paid
within a reasonable time after such termination if and to the extent permitted
under Code Section 409A and the regulations thereunder.


Notwithstanding anything to the contrary herein, the Company shall have the
right to terminate this Plan and to accelerate the payment of benefits under the
Plan in accordance with Code Section 409A and related treasury regulations and
other guidance issued under Section 409A in accordance with one of the
following:


(1)           the termination of the Plan within twelve (12) months of a
corporate dissolution taxed under Code Section 331 or with the approval of a
bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(A), as provided in Treasury
Regulation Section 1.409A-3(j)(4)(ix)(A); or


(2)           the termination of the Plan within the thirty (30) days preceding
or the twelve (12) months following a “change in control” (within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)) provided that all substantially
similar arrangements are also terminated, as provided in Treasury Regulation
Section 1.409A-3(j)(4)(ix)(B); or


(3)           the termination of the Plan, provided that the termination does
not occur proximate to a downturn in the financial health of the Company, all
arrangements that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c) are terminated, no payments other than payments that would
be payable under the terms of the Plan if the termination had not occurred are
made within twelve (12) months of the Plan termination, all payments are made
within twenty-four (24) months of Plan termination, and no new arrangement that
would be aggregated with the Plan under Treasury Regulation Section 1.409A-1(c)
is adopted within three (3) years following the Plan termination, as provided in
Treasury Regulation Section 1.409A-3(j)(4)(ix)(C); or


(4)           such other events and conditions as the IRS may prescribe in
generally applicable published or regulatory guidance under Code Section 409A.

 
4

--------------------------------------------------------------------------------

 

ARTICLE VI
LIMITATIONS ON TRANSFER


6.1          Neither an Executive nor a Beneficiary may in any manner
anticipate, alienate, sell, assign, pledge, encumber or otherwise transfer the
right to receive payments under this Plan. Any attempt to do so will be void.
Such rights are not subject to legal process or levy of any kind.


ARTICLE VII
ADMINISTRATION


7.1          The Board, acting on behalf of the Company, shall have the
authority to control and manage the operation and administration of the Plan
except as otherwise expressly provided in this Plan document.


7.2          The Board, acting on behalf of the Company, has the discretion (1)
to interpret and construe the terms and provisions of the Plan (including any
rules or regulations adopted under the Plan), (2) to determine eligibility to
participate in the Plan and (3) to make factual determinations in connection
with any of the foregoing. A decision of the Board with respect to any matter
pertaining to the Plan, including without limitation the employees determined to
be eligible, the benefits payable, and the construction or interpretation of any
provision thereof, shall be conclusive and binding upon all interested persons.
No Board member shall participate in any decision of the Board that would
directly and specifically affect the timing or amount of his or her benefits
under the Plan.


ARTICLE VIII
CLAIMS PROCEDURE


8.1         A person with an interest in the Plan shall have the right to file a
claim for benefits under the Plan and to appeal any denial of a claim for
benefits. Any request for a Plan benefit or to clarify the claimant’s rights to
future benefits under the terms of the Plan shall be considered to be a claim.


8.2         A claim for benefits will be considered as having been made when
submitted in writing by the claimant to the Company. No particular form is
required for the claim, but the written claim must identify the name of the
claimant and describe generally the benefit to which the claimant believes he or
she is entitled. The claim may be delivered personally during normal business
hours or mailed to the Company.


8.3         The Board, acting on behalf of the Company, will determine whether,
or to what extent, the claim may be allowed or denied under the terms of the
Plan. If the claim is wholly or partially denied, the claimant shall be so
informed by written notice within 90 days after the day the claim is submitted
unless special circumstances require an extension of time for processing the
claim. If such an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. Such extension may not exceed an additional 90 days
from the end of the initial 90-day period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the final decision.


8.4         The notice informing the claimant that his or her claim has been
wholly or partially denied shall be written in a manner calculated to be
understood by the claimant and shall include:


(1)        The specific reason(s) for the denial.


(2)        Specific reference to pertinent Plan provisions on which the denial
is based.

 
5

--------------------------------------------------------------------------------

 

(3)        A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary.


(4)        Appropriate information as to the steps to be taken if the claimant
wishes to submit his or her claim for review.


8.5          If the claim is wholly or partially denied, the claimant (or his or
her authorized representative) may file an appeal of the denied claim with the
Board requesting that the claim be reviewed. The Board shall conduct a full and
fair review of each appealed claim and its denial. Unless the Board notifies the
claimant that due to the nature of the benefit and other attendant circumstances
he or she is entitled to a greater period of time within which to submit his or
her request for review of a denied claim, the claimant shall have 60 days after
he or she (or his or her authorized representative) receives written notice of
denial of his or her claim within which such request must be submitted to the
Board.


8.6          The request for review of a denied claim must be made in writing.
In connection with making such request, the claimant or his authorized
representative may submit written comments, documents, records, and other
information relating to the claim for benefits, and shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim.  The review
shall take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.


8.7          The decision of the Board regarding the appeal will be given to the
claimant in writing no later than 60 days following receipt of the request for
review. However, if special circumstances (for example, if the Board decides to
hold a hearing on the appeal) require an extension of time for processing, the
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. If special circumstances require that a
decision will be made beyond the initial time for furnishing the decision,
written notice of the extension shall be furnished to the claimant (or his
authorized representative) prior to the commencement of the extension.


8.8          Notwithstanding the foregoing, if a claim for benefits under the
Plan is contingent on a determination by the Board (or its designee) that the
Executive suffers from a Disability, the claimant shall receive a written
response to the initial claim from the Board within 45 days, rather than 90
days.  If special circumstances require an extension, the Board shall notify the
claimant within the 45-day processing period that additional time is needed.  If
the Board requests additional information so it can process the claim, the
claimant will have at least 45 days in which to provide the
information.  Otherwise, the initial extension cannot exceed 30 days.  If
circumstances require further extension, the Board will again notify the
claimant, this time before the end of the initial 30-day extension.  The notice
will state the date a decision can be expected.  In no event will a decision be
postponed beyond an additional 30 days after the end of the first 30-day
extension.  The claimant may request a review of the Board’s decision regarding
the Disability claim within 180 days, rather than 60 days.  The review must be
conducted by a party different from the party who originally denied the claim,
and the party also cannot be subordinate to the party who originally denied the
claim.  If the original denial of the claim was based on a medical judgment, the
reviewing party must consult with an appropriate health care professional who
was not consulted on the original claim and who is not subordinate to someone
who was  The review must identify the medical or vocational experts consulted on
the original claim.  The claimant may request, in writing, a list of those
medical or vocational experts.  The claimant will receive notice of the
reviewing party’s final decision regarding the Disability claim within 45 days,
rather than 60 days, of the request for review.

 
6

--------------------------------------------------------------------------------

 

8.9           The Board may, in its sole discretion, decide to hold a hearing if
it determines that a hearing is necessary or appropriate in order to make a full
and fair review of the appealed claim.


8.10         The decision on review shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, as
well as specific references to the pertinent Plan provisions on which the
decision is based.


8.11         An Executive or Beneficiary must exhaust his rights to file a claim
and to request a review of the denial of his claim before bringing any civil
action to recover benefits due to him under the terms of the Plan, to enforce
his rights under the terms of the Plan, or to clarify his rights to future
benefits under the terms of the Plan.


ARTICLE IX
GENERAL PROVISIONS


9.1           Nothing in this Plan shall be deemed to give any person the right
to remain in the employ of the Company or affect the right of the Company to
terminate any Executive’s employment with or without cause.


9.2           Any amount required to be withheld under applicable Federal, state
and local income tax laws will be withheld and any payment under the Plan will
be reduced by the amount so withheld.


9.3           The time or schedule of payment of a benefit hereunder may be
accelerated upon such events and conditions as the IRS may permit in generally
applicable published regulatory or other guidance under Code Section 409A,
including, without limitation, payment to a person other than the Executive to
the extent necessary to fulfill the terms of a domestic relations order (as
defined in Code Section 414(p)(1)(B)), payment of FICA tax and income tax on
wages imposed on any amounts under this Plan, or payment of the amount required
to be included in income for the Executive as a result of failure of the Plan at
any time to meet the requirements of Code Section 409A with respect to the
Executive.


9.4           The Company may delay payment of a benefit hereunder upon such
events and conditions as the IRS may permit in generally applicable published
regulatory or other guidance under Code Section 409A, including, without
limitation, payments that the Company reasonably anticipates will be subject to
the application of Code Section 162(m) or will violate Federal securities laws
or other applicable law, provided that any such delayed payment will be made at
the earliest date at which the Company reasonably anticipates that the making of
the payment would not cause such a violation.


9.5           This Plan shall be construed and administered in accordance with
the laws of the State of South Carolina to the extent that such laws are not
preempted by federal law.


IN WITNESS WHEREOF, this Plan document has been executed on behalf of the
Company this 29 day of June, 2009.


WORLD ACCEPTANCE CORPORATION
   
By:
/s/ A.A. McLean
   
Title: 
Chief Executive Officer


 
7

--------------------------------------------------------------------------------

 
 